Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Response to Arguments
Applicant’s arguments, see Pages 7-9, filed 11/11/21, with respect to the claim interpretations under 35 USC 112f, the rejection under 35 USC 101 and the prior-art rejections have been fully considered and are persuasive. In addition, as a result of  
the incorporation of the prior indicated allowable subject matter of dependent claims 4 and 5 into independent claims 1 and 8-10, claims 1-4 and 6-10 are in condition for allowance. 




4.) Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A control device, comprising:
a central processing unit (CPU) configured to:
control drive of a camera on the moving object based on a relation between a position of the target object and a position of the moving object on the map,
wherein the camera captures an image of the target object; and 
control an aperture value of the camera based on a size of the target object, 
wherein the size is based on the map.”

Dependent Claims 2-4 and 6-7 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 8, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A control method, comprising:
controlling, by the control device, drive of a camera on the moving object based on a relation between a position of the target object and a position of the moving object on the map, 
wherein the camera captures an image of the target object; and 
controlling an aperture value of the camera based on a size of the target object 
wherein the size is based on the map.”

Regarding independent Claim 9, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable medium having stored thereon computer-executable instructions, that when executed by a processor of an information recording device, cause the processor to execute operations, the operations comprising:
controlling drive of a camera on the moving object based on a relation between a position of the target object and a position of the moving object on the map,
wherein the camera captures an image of the target object; and 
controlling an aperture value of the camera based on a size of the target object, 
wherein the size is based on the map.”

In regard to independent Claim 10, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A control device, comprising:
a central processing unit (CPU) configured to:
control drive of a camera on the moving object based on a relation between a position of the target object and a position of the moving object on the map, 
wherein the camera captures an image of the target object; 
calculate a distance from the moving object to the target object based on the map; and 
control a focal length of the camera based on the calculated distance from the moving object to the target object.”

The following are the closest prior-art of record:

Shimizu et al. (US Pub No.: 2014/0214208A1) disclose a robot device including an image input unit for inputting an image of surroundings, a target object detection unit for detecting an object from the input image, an object position detection unit for detecting a position of the object, an environment information acquisition unit for acquiring surrounding environment information of the position of the object, an optimum posture acquisition unit for acquiring an optimum posture corresponding to the surrounding environment information for the object, an object posture detection unit for detecting a current posture of the object from the input image, an object posture comparison unit for comparing the current posture of the object to the optimum posture of the object, and an object posture correction unit for correcting the posture of the object when the object posture comparison unit determines that there is a predetermined difference or more between the current posture and the optimum posture.
Elgersma (US Pub No.: 2008/0189036A1) discloses a method and system for obstacle mapping for navigation of an autonomous vehicle. The method comprises providing an autonomous vehicle with an image capturing device, and focusing the image capturing device at a predetermined number of different specified distances to capture an image at each of the specified distances. The method further comprises identifying which regions in the captured images are in focus, and assigning a corresponding lens-focus distance to each of the regions that are in focus. A composite image is formed from the captured images, with each of the regions labeled with the corresponding lens-focus distance. A three-dimensional obstacle map is then produced from the composite image. The three-dimensional obstacle map has an x, y, z coordinate system, with x being proportional to pixel horizontal position, y being proportional to pixel vertical position, and z being the lens-focus distance. 


However, none of the above references, either alone or in combination with the other prior-art of record sufficiently teach the combination of the underlined limitations to the above claims. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697